     Case 2:19-cr-00117-ODW Document 534 Filed 08/31/21 Page 1 of 4 Page ID #:2147



 1
 2
 3
                                                          CLERK U.3.r~~tU
                                                                    Dl~TQ►r,T
 4                                                                              COURT

 5                                                            AUG 3 1 2021
 6
                                                     gy            ~1:AUFORNU
 7

 g
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                        Case No. CR 19-117(C)-ODW
     UNITED STATES OF AMERICA,
13                                        ORDER OF DETENTION
                     Plaintiff,
14
                v.
15
     JORGE LAINEZ,
16
                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00117-ODW Document 534 Filed 08/31/21 Page 2 of 4 Page ID #:2148



 1                                              I.
 2          On August 31, 2021, Defendant, who was assisted by a Spanish Language

 3    interpreter, made his initial appearance, by consent to appear by video

 4    teleconference, on the Third Superseding Indictment filed in this matter. David

 5   Reed, a member of the indigent defense panel, was appointed to represent

 6   Defendant. Defendant did not seek release on bail. The pretrial services report

 7 ~~ had not been completed at the time this case was heard.
 8
 9
10          ❑     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

11   allegedly involving a narcotics or controlled substance offense with maximum

12 ' sentence often or more years.
13          ~     On motion by the Government or on the Court's own motion

14   [18 U.S.C. § 3142(fj(2)] in a case allegedly involving a serious risk that the

15   defendant will flee.

16          The Court concludes that the Government is not entitled to a rebuttable

17   presumption that no condition or combination of conditions will reasonably assure

18   the defendant's appearance as required and the safety or any person or the

19   community [18 U.S.C. § 3142(e)(2)].

20                                            II.
21         The Court finds that no condition or combination of conditions will

22   reasonably assure: D the appearance of the defendant as required.

23                       ~ the safety of any person or the community.
24                                          III.
25         The Court has considered:(a)the nature and circumstances of the offenses)

26   charged, including whether the offense is a crime of violence, a Federal crime of

27   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

28   or destructive device;(b)the weight of evidence against the defendant;(c)the
     Case 2:19-cr-00117-ODW Document 534 Filed 08/31/21 Page 3 of 4 Page ID #:2149



 1   history and characteristics ofthe defendant; and (d)the nature and seriousness of
 2   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 3   considered all the evidence adduced at the hearing and the arguments of counsel,
 4   and the report and recommendation ofthe U.S. Pretrial Services Agency.
 5                                          ~~~
 6         The Court bases its conclusions on information included in the pretrial
 7   services report and the indictment:
 8         As to risk ofnon-appearance:
 9               ~      Defendant has no legal status in the United States
10               ~      Defendant has a history of substance abuse
11               ~      Defendant has not provided any bail resources
12
13         As to danger to the community:
14               ~      allegations in the indictment identify Defendant as a member of
15         an organized crime enterprise, specifically MS-13, and charge Defendant
16         with murder and with violent crimes in aid of racketeering.
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
     Case 2:19-cr-00117-ODW Document 534 Filed 08/31/21 Page 4 of 4 Page ID #:2150



 1
 2         IT IS THEREFORE ORDERED that the defendant be detained until trial.

 3   The defendant will be committed to the custody of the Attorney General for

 4   confinement in a corrections facility separate, to the extent practicable, from

 5   persons awaiting or serving sentences or being held in custody pending appeal.

 6   The defendant will be afforded reasonable opportunity for private consultation

 7   with counsel. On order of a Court of the United States or on request of any

 8   attorney for the Government, the person in charge ofthe corrections facility in

 9   which defendant is confined will deliver the defendant to a United States Marshal

10   for the purpose of an appearance in connection with a court proceeding.

11   [18 U.S.C. § 3142(1)]

12
     Dated: August 31, 2021
13
                                                         /s/
14                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
